
	
		III
		110th CONGRESS
		1st Session
		S. RES. 243
		IN THE SENATE OF THE UNITED STATES
		
			June 20, 2007
			Mr. Lautenberg (for
			 himself, Mr. Martinez,
			 Mr. Lieberman, Mrs. Dole, Ms.
			 Stabenow, Mr. Stevens,
			 Mr. Biden, Mr.
			 Burr, Mr. Levin,
			 Ms. Murkowski, Mr. Kerry, Ms.
			 Snowe, Ms. Landrieu,
			 Mr. Lott, Mr.
			 Menendez, Mr. Durbin,
			 Mr. Wyden, Mr.
			 Feingold, Mr. Cardin,
			 Mr. Carper, and Ms. Cantwell) submitted the following resolution;
			 which was considered and agreed to
		
		RESOLUTION
		Supporting the goals and ideals of National
		  Clean Beaches Week and the considerable value of beaches and their role in
		  American culture.
	
	
		Whereas coastal areas produce 85 percent of all United
			 States tourism dollars and are the leading tourism destination in
			 America;
		Whereas over 50 percent of the population of the United
			 States lives in coastal counties;
		Whereas the beaches in these coastal counties provide
			 recreational opportunities for numerous Americans and their families who,
			 together with international tourists, make almost 2,000,000,000 trips to the
			 beach each year to fish, sunbathe, boat, swim, surf, and bird-watch;
		Whereas beaches are a critical driver of the American
			 economy and its competitiveness in the global economy;
		Whereas beaches represent a critical part of our natural
			 heritage and a beautiful part of the American landscape;
		Whereas beaches are sensitive ecosystems, susceptible to
			 degradation and alteration from natural forces, sea level rise, pollution,
			 untreated sewage, and improper use;
		Whereas members of the Government, the private sector, and
			 nongovernmental organizations, along with citizen volunteers, have worked
			 diligently to clean up and protect our beaches over the years;
		Whereas great strides have been made in understanding the
			 science of watersheds and the connections between inland areas and coastal
			 waters;
		Whereas the Federal Government should develop
			 science-based policies that are commensurate with that knowledge; and
		Whereas a 7-day week, commencing in June and including
			 July 5, will be observed as National Clean Beaches Week: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)supports the
			 goals and ideals of National Clean Beaches Week;
			(2)recognizes the
			 value of beaches to the American way of life and the important contributions of
			 beaches to the economy, recreation, and natural environment of the United
			 States; and
			(3)encourages
			 Americans to work to keep beaches safe and clean for the continued enjoyment of
			 the public and to engage in activities during National Clean Beaches Week that
			 foster stewardship, healthy living, and volunteerism along our
			 coastlines.
			
